OPINION — AG — THE ATTORNEY GENERAL HAD UNDER CONSIDERATION THE QUESTION OF WHETHER OR NOT THE BOARD COULD ENFORCE RULES AND REGULATIONS RELATING TO THE STORAGE OF DRUGS AND THE MANNER IN WHICH SUCH DRUGS WERE ADMINISTERED TO PATIENTS IN LICENSED NURSING HOME. THE ATTORNEY GENERAL FOUND THAT THERE WERE, AT THE TIME THE OPINION NO. 63-245 WAS ADOPTED, APPROXIMATELY 540 NURSING HOMES LICENSED AND OPERATED PURSUANT TO 63 Ohio St. 1961 330.1 [63-330.1] ET SEQ. AND THE RULES AND REGULATIONS ADOPTED BY THE COMMISSIONER OF HEALTH WITH THE ASSISTANCE OF THE STATE ADVISORY COUNCIL. THE ATTORNEY GENERAL, IN CONSIDERATION OF THE PREMISES THAT THE NURSING HOMES WERE REGULATED BY THE COMMISSIONER OF HEALTH, HELD THAT "* * * IT WAS (NOT) THE INTENTION OF THE OKLAHOMA LEGISLATURE TO AUTHORIZE (THE) BOARD TO ADOPT AND ENFORCE RULES AND REGULATIONS, SUCH AS ARE ABOVE REFERRED TO (IN THE FIRST QUESTION)" IT IS THEREFORE THE OPINION OF THE ATTORNEY GENERAL THAT THE BOARD HAS THE AUTHORITY TO APPLY ITS RULES AND REGULATIONS AND TO ENTER AND INSPECT HOSPITAL PHARMACIES AND/OR DRUG ROOMS. HOWEVER, IT IS FURTHER THE OPINION OF THE ATTORNEY GENERAL THAT THE BOARD OF HEALTH HAS NO AUTHORITY TO APPLY ITS RULES AND REGULATIONS TO ANY PHYSICIAN PRACTICING IN A HOSPITAL WHO SUPPLIES MEDICATION TO HIS PATIENTS PERSONALLY, OR THROUGH A REGISTERED NURSE UNDER HIS IMMEDIATE AND PERSONAL SUPERVISION FROM THE DRUG ROOM OF THE HOSPITAL KEPT AND MAINTAINED BY THE HOSPITAL FOR SUCH PURPOSE. CITE: 19 Ohio St. 1961 353.7 [19-353.7], 59 Ohio St. 1961 353.18 [59-353.18], 59 Ohio St. 1961 353.1-353.27 [59-353.1] — [59-353.27], 63 Ohio St. 1963 Supp. 1-701 [63-1-701], 63 Ohio St. 1963 Supp., 1-706 [63-1-706], 63 Ohio St. 1961 330.1 [63-330.1], 63 Ohio St. 1963 Supp., 1-708 [63-1-708], 59 Ohio St. 1961 353.7 [59-353.7](D), 63 Ohio St. 1963 Supp., 1-808 [63-1-808], OPINION NO. 63-245 (JOSEPH MUSKRAT)